Title: From Alexander Hamilton to Ephraim Blaine, 29 September 1794
From: Hamilton, Alexander
To: Blaine, Ephraim


PhiladelphiaSep. 29. 1794
Dr. Sir
The President whom I have the honor to accompany leaves this place tomorrow for Carlisle, where he will probably remain three or four days. He wishes you to provide for him some convenient rooms (say three) during his stay. It will be most agreeable for them to be at a private house on the express condition that they are to be paid for; for The President will not by any means be accommodated on any other terms. If they cannot be had on these terms at a private house let the best thing possible be done at a Tavern.
Yours with esteem & regard
A Hamilton
Ephraim Blaine Esqr
